PD-0989-15                       NO.
                                        ll-IH-ocftia-Cfc
ARTURO SANCHEZ ALMAGUER
         (Petitioner)                             IN THE COURT       '' "-"'Mf ^Ppg^S
v.
                                                  of             JUL 312215
THE STATE OF TEXAS                                CRIMINAL APPEALS
         (Respondent)


                     MOTION FOR EXTENSION OF TIME TO FILE A PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     Comes now, ARTURO SANCHEZ ALMAGUER, Petitioner pro se, and files this motion
for an extension of sixty (60) days in which to file a Petition for Discretionary
Review. In support of this motion, Petitioner shows the Court the following:


     The Petitioner was convicted in the 206th District Court of Hidalgo County,
Texas of the offense of Capital Murder in Cause No. CR-1214-12-D, styled The
State of Texas vs. Arturo Sanchez Almaguer. The Petitioner appealed to the
Court of Appeals, Thirteenth Supreme Judicial District, appeal no.l3-14-0cBSJi£lkJN
The case was affirmed on June 25, 2015. A motion for rehearing w^Pt!lSle9f CRIMINAL APPEALS
filed. The motion for rehearing was denied on /-<?M ~~ tS                     jyj_ 3^2015
                                         II.
                                                                            AbPl Acosts CiGrk
     The present deadline for filing the Petition for Discretionary Review is           '
 l ~<r^l "" lq>         The Petitioner has not requested any extension prior to
this request.

                                         III.

     Petitioner requests an extension based on the following facts: Petitioner
is not a lawyer or paralegal and is not represented by counsel. Therefore it
takes extra time to utilize the Unit law library at two hours per day to
research the issues to be raised on the PDR.

     WHEREFORE, Petitioner prays this Court will grant this motion and extend
the deadline for filing the Petition for Discretionary Review in this Cause.

                                                       Respectfully submitted,


                                                ' Arturo Sanchez Mmaquer
                                                                  Lmaguer 1918635
                                                  3001 S. Emily Dr.
                                                 Beeville, TX 78102
                           CERTIFICATE OF SERVICE



  I hereby certify that a true and correct copy of the foregoing motion for

extension of time to file PDR was sent to Theodore Hake, Appellate Division,

100 N. Closner, Edinburg, Texas 78539 and Office of the State Prosecuting Attorney

P.O. Box 12405, Capital Station, Austin, TX 78711 postage prepaid through the

McConnell Unit mailroom on H. - d^L~ l$~         ,2015



                                            Arturo Sanchez^Almaguer 1918635
                                 Date: /*"c*f~ I >



Hon.Clerk, Able Acosta

Court of Criminal Appeals
P.O.   Box 12308

Austin, TX 78711




Dear Hon.Clerk,

   Enclosed please find my pro se    Petitioner's Motion for Extension of Time
to File a Petition for Discretionary Review.    Please file this Motion with
papers of this case and bring it to the attention of the Court.


              Please date-stamp this letter and return it to me at my address
              shown below.



              I also request that you notify me of the Court's ruling on my
              Motion.



                                                      Sincerely,

                                       (/Usyo fr
                                          Arturo Sanchez Almaguer #1918635
                                               3001 S. Emily Dr.
                                               Beeville, TX 78102